DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and IDS filed 10/20/2020.

	Claims 1-20 previously presented. Claims 2, 6 and 17 canceled by the current amendment. Claims 1, 3-5, 7-16, 18-20 are pending.

Claims 16, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2020.

 Claims 1, 3-5, 7-15 are subject of this office action. 

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-12, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chau (US 2013/0289019, previously cited on PTO 892).
Claim 1 is directed to a method of treating or ameliorating compulsive-like behavior or an obsessive-compulsive related disorder (OCD) in a subject, the method comprising administering to the subject a therapeutically effective amount of a positive allosteric α4β2 nicotinic acetylcholine receptor modulator,
wherein the modulator is at least one selected from the group consisting of desformylflustrabromine; 17-B-estradiol; (2-((4-fluoropheny)amino)-4-methyl thiazol-5-yl)(thiophen-3-yl)methanone; levamisole; (1R)-3-(1-{[3,5-Bis(l-methylethyl)-1H-pyrazol-1 –yl]methyl}-2-methylpropyl)-1-(2.4-difluorophenyl)urea; 3-(3-(Pyridine-3-yl)-1,2,4-oxadiazol-5-yl)benzonitrile; (Z)-N-(benzyloxy)-3-(hydroxyimino)-2-oxo-2,3,6,7,8,9-hexahydro-1H-benzo[g]indole-5-sulfonamide; 4-(2-hydroxyethyl)-1-piperazine-ethanesulfonic acid; 1-(3,5-diisopropyl-1H-pyrazol-1-yl)-3-methylbutan-2-yl (4-ethoxyphenyl)carbamate; (2-((4-fluorophenyl)amino)-4-methylthiazol-5-yl(p-tolyl) methanone; benzo[d][1,3]dioxol-5-yl(2-((4-fluoropheny)amino)-4-methylthiazol-5-yl) methanone; (2-((4-fluorophenyl)amino)-4-methvlthiazol-5-yl)(p-tolyl)methanone; (2-((4-fluorophenyl)amino)-4-methylthiazol-5-yl)(thiophen-3-yl)methanone; 3-methyl-5-[(2S)-1-methylpyrrolidin-2-yl]-1,2-oxazole, ambenonium; demecarium; epiboxidine; ladostigil; pozanicline; ungeremine; and any salts, solvates, enantiomers, diastereoisomers, or tautomers thereof.

In this rejection, the examination of species has been extended to the extent necessary to determine patentability of the claimed Markush-type claim, MPEP 803.02[R-5].
Chau discloses method for treating obsessive compulsive disorder and anxiety by administering cholinergic receptor activator to elevate acetylcholine level (abstract; ¶¶ 0002, 0064, 0070-0074, 0180, 0334, 0362). Chau discloses administering therapeutically effective amount of cholinergic receptor activator, i.e. modulator. Activator of acetylcholine, i.e. modulator, include ladostigil, ungeremine, ambenonium, and demecarium, all claimed by claim 1 (¶¶ 0006, 0007, 0019, 0020, 0023, 0187, 0216, 0217, 0220; claims 4 and 16) that are claimed by claim 1 as positive allosteric α4β2 nicotinic acetylcholine receptor modulator. The above compounds are included in a pharmaceutical composition (¶¶ 0028-0035, 0150). The composition may comprise only α4β2 nicotinic acetylcholine receptor modulator, or additionally comprises another active agent (¶¶ 0002, 0006, 0023, 0244; claims 13-14). Examples of additional active agent D-cycloserine, lithium (¶ 0278). The composition can be administered to human and other mammals (¶¶ 0058, 0062, 0202). The dose of positive allosteric α4β2 nicotinic acetylcholine receptor inhibitors is in the range of 5-200 mg/day, based on the drug being used (¶ 0186). The composition administered topically, orally, intravenously, intranasally, etc. (¶ 0198). 
All the limitations of claim 1 are met by the reference.
Regarding claim 3, Chau discloses the modulator can be the only therapeutically effective compound administered to the subject.
Regarding claim 4, Chau discloses the modulator can be the only therapeutically effective compound administered to the subject in need thereof to treat obsessive-compulsive disorder. 

Regarding claims 7 and 8, treating compulsive disorder disclosed by the reference will inherently treat the associated symptoms. Chau further discloses treating anxiety that is claimed as symptom of compulsive disorder. 
Regarding claims 9 and 10, Chau discloses administering an additional active agent, e.g. D-cycloserine and lithium.
Regarding claim 11, Chau discloses the modulator is administered to the subject orally, topically intravenously or by intranasally.
Regarding claim 12, Chau disclosed the modulator is administered in a pharmaceutical compositions. 
Regarding claims 14 and 15, Chau discloses administration to human or any other mammals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chau combined with the article by Pandya “Pharmacology of a novel class of .

Applicant Claims 
Claim 1 is directed to a method of treating or ameliorating compulsive-like behavior or an obsessive-compulsive related disorder (OCD) in a subject, the method comprising administering to the subject a therapeutically effective amount of a positive allosteric α4β2 nicotinic acetylcholine receptor modulator,
wherein the modulator is at least one selected from the group consisting of desformylflustrabromine; 17-B-estradiol; (2-((4-fluoropheny)amino)-4-methyl thiazol-5-yl)(thiophen-3-yl)methanone; levamisole; (1R)-3-(1-{[3,5-Bis(l-methylethyl)-1H-pyrazol-1 –yl]methyl}-2-methylpropyl)-1-(2.4-difluorophenyl)urea; 3-(3-(Pyridine-3-yl)-1,2,4-oxadiazol-5-yl)benzonitrile; (Z)-N-(benzyloxy)-3-(hydroxyimino)-2-oxo-2,3,6,7,8,9-hexahydro-1H-benzo[g]indole-5-sulfonamide; 4-(2-hydroxyethyl)-1-piperazine-ethanesulfonic acid; 1-(3,5-diisopropyl-1H-pyrazol-1-yl)-3-methylbutan-2-yl (4-ethoxyphenyl)carbamate; (2-((4-fluorophenyl)amino)-4-methylthiazol-5-yl(p-tolyl) methanone; benzo[d][1,3]dioxol-5-yl(2-((4-fluoropheny)amino)-4-methylthiazol-5-yl) methanone; (2-((4-fluorophenyl)amino)-4-methvlthiazol-5-yl)(p-tolyl)methanone; (2-((4-fluorophenyl)amino)-4-methylthiazol-5-yl)(thiophen-3-yl)methanone; 3-methyl-5-[(2S)-1-methylpyrrolidin-2-yl]-1,2-oxazole, ambenonium; demecarium; epiboxidine; ladostigil; pozanicline; ungeremine; and any salts, solvates, enantiomers, diastereoisomers. or tautomers thereof.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teaching of Chau are previously discussed under 102 rejection above. Chau teaches ladostigil, ungeremine, ambenonium, and demecarium, all claimed by claim 1

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Chau however, does not teach the elected species of positive allosteric α4β2 nicotinic acetylcholine modulators recited by claim 1, which is desformylflustrabromine (dFBr). For completeness of record Pandya reference is recited. 
 receptors (page 66, paragraph 2.1; page 131, paragraph 5.2). dFBr is a high affinity α4β2 receptors that account for about 90% of high acetylcholine (Ach) affinity receptor in the brain (page 9, last paragraph). The high affinity α4β2 receptors are one of the main subtypes of nicotinic acetylcholine receptors (nAChRs) with wide distribution in the brain. As such they are involved in the patho-physiology of many diseases and disorders of the central nervous system (page 30; paragraph 1.10; page 40, paragraph 1.12.2; page 68). The effects of dFBr are due to its binding at a unique binding site that is different from the binding site for other α4β2 receptor allosteric modulators (page 107, last paragraph). Pandya developed genetically engineered mouse model for anxiety and obsessive compulsive disorders and suggests dFBr can be administered to such animals and could indicate potential therapeutic values for such neurological disorders (page 137; second paragraph). The reference further suggests formulation to administer dFBr, e.g. oral, injection, topical (paragraph bridging pages 138 and 139). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date the present invention to treat obsessive compulsive disorder using positive allosteric modulator of α4β2 nicotinic acetylcholine receptors as taught by Chau, and replace the modulator with dFBr taught by Pandya. One would 
Regarding claim 3, Chau teaches the modulator can be the only therapeutically effective compound administered to the subject.
Regarding claim 4, Chau teaches the modulator can be the only therapeutically effective compound administered to the subject in need thereof to treat obsessive-compulsive disorder. 
Regarding claim 5, Chau does not teach the subject had previously received any pharmacological treatment for obsessive-compulsive disorder.
Regarding claims 7 and 8, treating compulsive disorder taught by the references will inherently treat the associated symptoms. Chau further teaches treating anxiety that is claimed as symptom of compulsive disorder. 
Regarding claims 9 and 10, Chau teaches administering an additional active agent, e.g. D-cycloserine and lithium.
Regarding claim 11, Chau teaches the modulator is administered to the subject orally, topically intravenously or by intranasally.
Regarding claim 12, Chau teaches the modulator is administered in a pharmaceutical compositions. 
Regarding the dose claimed by claim of 13 of 0.001-1,000 mg/day, in the light of 
Regarding claims 14 and 15, Chau teaches administration to human or any other mammals.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 1, 3-5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ieni et al. (US 2006/0018839, previously cited on PTO 892) combined with the article by Pandya “Pharmacology of a novel class of allosteric modulators for the Alpha4 Beta2 sub-type on neuronal acetylcholine receptors”, previously provided.

 Applicant Claims 
Claim 1 is directed to a method of treating or ameliorating compulsive-like behavior or an obsessive-compulsive related disorder (OCD) in a subject, the method comprising administering to the subject a therapeutically effective amount of a positive allosteric α4β2 nicotinic acetylcholine receptor modulator,
wherein the modulator is at least one selected from the group consisting of desformylflustrabromine; 17-B-estradiol; (2-((4-fluoropheny)amino)-4-methyl thiazol-5-yl)(thiophen-3-yl)methanone; levamisole; (1R)-3-(1-{[3,5-Bis(l-methylethyl)-1H-pyrazol-1 –yl]methyl}-2-methylpropyl)-1-(2.4-difluorophenyl)urea; 3-(3-(Pyridine-3-yl)-1,2,4-oxadiazol-5-yl)benzonitrile; (Z)-N-(benzyloxy)-3-(hydroxyimino)-2-oxo-2,3,6,7,8,9-hexahydro-1H-benzo[g]indole-5-sulfonamide; 4-(2-hydroxyethyl)-1-piperazine-ethanesulfonic acid; 1-(3,5-diisopropyl-1H-pyrazol-1-yl)-3-methylbutan-2-yl (4-ethoxyphenyl)carbamate; (2-((4-fluorophenyl)amino)-4-methylthiazol-5-yl(p-

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ieni teaches methods for treating obsessive-compulsive disorder by administering to a patient in need thereof therapeutically effective amount of cholinesterase inhibitor. The cholinesterase inhibitor is tacrine, physostigmine, pyridostigmine, neostigmine, rivastigmine, galantamine, huperzine, edrophonium, donepezil (abstract; ¶¶ 0004, 0034, 0035, 0055), all claimed by applicants as positive allosteric α4β2 nicotinic acetylcholine receptor modulator. Patient is mammal, i.e. human or animal (¶ 0009). Symptoms of obsessive compulsive disorder include anxiety, and repetitive behavior such as handwashing, praying, repeating words (¶ 0034). In some embodiments, the treatment method comprises administering a therapeutically effective amount of additional medicine along with cholinesterase inhibitor, including lithium, olanzapine, haloperidol, lorazepam, gabapentin, fluoxetine, paroxetine (¶¶ 0041-0044). The compounds are administered in a composition for oral, injection, topical or inhalational administration (¶¶ 0112-0114). The therapeutically effective dose of the above compounds is from 0.01-300 mg/day based on individual patient weight and age, and can be given from once a day to four times a day (¶¶ 0110, 0111). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

The missing element is taught by Pandya as discussed above. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date the present invention to treat obsessive compulsive disorder using positive allosteric modulator of α4β2 nicotinic acetylcholine receptors as taught by Ieni, and replace the modulator with dFBr taught by Pandya. One would have been motivated to do so because Pandya teaches dFBr is a unique positive allosteric modulator of α4β2 nicotinic acetylcholine receptors, and has a high affinity α4β2 receptors that accounts for about 90% of high acetylcholine affinity receptor in the brain, and is considered for potential therapeutic values for obsessive compulsive disorders and anxiety. One would reasonably expect successfully treating obsessive compulsive disorders using the unique dFBr.
Regarding claim 3, Ieni teaches the modulator can be the only therapeutically effective compound administered to the subject in need thereof.
Regarding claim 4, Ieni teaches the modulator is the only therapeutically effective compound administered to the subject in need thereof to treat obsessive-compulsive disorder. 
Regarding claim 5, Ieni does not disclose the subject had previously received 
Regarding claims 7 and 8, treating compulsive disorder taught by the reference will inherently treat the associated symptoms. Ieni further teaches treating anxiety and repetitive behavior that are claimed as symptoms of compulsive disorder. 
Regarding claim 9 and 10, Ieni teaches further administering additional psychiatric medicine along with positive allosteric α4β2 nicotinic acetylcholine receptor modulator including lithium, olanzapine, haloperidol, lorazepam, gabapentin, fluoxetine, and paroxetine.
Regarding claim 11, Ieni teaches the modulator is administered to the subject orally, topically or by inhalation.
Regarding claim 12, Ieni teaches pharmaceutical compositions to administer the modulator. 
Regarding the dose claimed by claim of 13 of 0.001-1,000 mg/day, in the light of the doses of positive allosteric α4β2 nicotinic acetylcholine receptor modulator taught by Ieni of daily therapeutically effective dose of modulator ranges 0.01 mg/day to 300 mg/day and based on the severity and symptoms of OCD to be treated, and based on individual patient sex, age, weight, allergies, etc., one having ordinary skill in the art would have determined the required dose for each individual patient.
Regarding claims 14 and 15, Dahl teaches administration to mammals, including animals and human. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima .

Claims 1, 3-5, 7-8, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dhal et al. (US 2011/0212999, IDS filed 09/12/2018) combined with the article by Pandya “Pharmacology of a novel class of allosteric modulators for the Alpha4 Beta2 sub-type on neuronal acetylcholine receptors”, previously provided.

 Applicant Claims 
Claim 1 is directed to a method of treating or ameliorating compulsive-like behavior or an obsessive-compulsive related disorder (OCD) in a subject, the method comprising administering to the subject a therapeutically effective amount of a positive allosteric α4β2 nicotinic acetylcholine receptor modulator,
wherein the modulator is at least one selected from the group consisting of desformylflustrabromine; 17-B-estradiol; (2-((4-fluoropheny)amino)-4-methyl thiazol-5-yl)(thiophen-3-yl)methanone; levamisole; (1R)-3-(1-{[3,5-Bis(l-methylethyl)-1H-pyrazol-1 –yl]methyl}-2-methylpropyl)-1-(2.4-difluorophenyl)urea; 3-(3-(Pyridine-3-yl)-1,2,4-oxadiazol-5-yl)benzonitrile; (Z)-N-(benzyloxy)-3-(hydroxyimino)-2-oxo-2,3,6,7,8,9-hexahydro-1H-benzo[g]indole-5-sulfonamide; 4-(2-hydroxyethyl)-1-piperazine-ethanesulfonic acid; 1-(3,5-diisopropyl-1H-pyrazol-1-yl)-3-methylbutan-2-yl (4-ethoxyphenyl)carbamate; (2-((4-fluorophenyl)amino)-4-methylthiazol-5-yl(p-tolyl) methanone; benzo[d][1,3]dioxol-5-yl(2-((4-fluoropheny)amino)-4-methylthiazol-5-yl) methanone; (2-((4-fluorophenyl)amino)-4-methvlthiazol-5-yl)(p-tolyl)methanone; (2-((4-fluorophenyl)amino)-4-methylthiazol-5-yl)(thiophen-3-yl)methanone; 3-methyl-5-[(2S)-1-methylpyrrolidin-2-yl]-1,2-oxazole, ambenonium; demecarium; epiboxidine; ladostigil; pozanicline; ungeremine; and any salts, solvates, enantiomers, diastereoisomers. or tautomers thereof.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Dahl discloses treating a cognitive disorders including treating obsessive compulsive-related disorder (¶¶ 0098, 0106, claim 10). Treating is by administering to a subject, human or animal, an effective amount of triazole or derivatives thereof as the Triazole is a positive allosteric modulator of nicotinic acetylcholine receptors (¶¶ 0094, 0095; example 3). The modulator is administered to the subject orally, topically, intravenously or by inhalation (¶¶ 0119, 0120). The modulator is administered in a pharmaceutical composition (¶¶ 0116-0120). Dahl discloses preferred daily therapeutically effective intravenous dose ranges from about 0.1 µg/kg/day to about 10 mg/kg/day. For an average person weighing 60 kg the dose will be 6 µg per day, i.e. 0.006 gm/day, to 600 mg/day (¶¶ 0122, 0123). Dahl further discloses treating cognitive disorders, and substances abuse (¶¶ 0103-0106, 0113).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Dahl teaches positive allosteric α4β2 nicotinic acetylcholine modulators, however, the references do not teach the elected species of positive allosteric α4β2 nicotinic acetylcholine receptor modulators which is dFBr.
The missing element is taught by Pandya as discussed above. 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date the present invention to treat obsessive compulsive disorder using positive allosteric modulator of α4β2 nicotinic acetylcholine receptors as taught Dhal and replace the modulator with dFBr taught by Pandya. One would have 
Regarding claim 3, Dahl teaches the modulator is the only therapeutically effective drug administered to the subject, living animal body or human, in need thereof. Dahl does not teach administering any other medicine co-administered with triazole.
Regarding claim 4, Dahl teaches the modulator is the only therapeutically effective compound administered to the subject to treat obsessive-compulsive disorder. 
Regarding claim 5, Dahl does not teach the subject had previously received any pharmacological treatment for obsessive-compulsive disorder.
Regarding claim 6, Dahl teaches the compound is administered daily, which reads on administered chronically.
Regarding claims 7 and 8, treating compulsive disorder disclosed by the reference will inherently treat the associated symptoms. Dahl further teaches treating cognitive disorders, and substances abuse that are claimed as symptoms of compulsive disorder. 
Regarding claim 11, Dahl teaches the modulator is administered to the subject orally, topically or by inhalation.
Regarding claim 12, Dahl teaches the modulator is administered in a pharmaceutical compositions.

Regarding claims 14 and 15, Dahl teaches administration to living animal body, including a mammal and human.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dahl combined with Pandya as applied to claims 1, 3-5, 7-8, 11-15 above, and further in view of Ieni or Chau.

Applicant Claims 
Claims 9 and 10 are directed to an additional active agent is administered to the patient to treat obsessive compulsive disorder.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teaching of Dhal combined with Pandya are discussed above. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Dhal does not teach administering an additional active agent to treat compulsive disorders as claimed by claims 9 and 10. This missing element from Dhal is taught by Ieni and Chau. Ieni and Chau teach additional medicine can be administered to the patient with positive allosteric modulator of α4β2 nicotinic acetylcholine receptors e.g. psychiatric medicine that relive psychiatric disorder such as compulsive disorders taught by Ieni and lithium and D-cycloserine taught by Chau.

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat obsessive compulsive disorder using positive allosteric modulator of α4β2 nicotinic acetylcholine receptors as taught by Dhal, and further administer additional psychiatric medicine as taught Ieni or Chau. One would have been motivated to do so because Ieni and Chau both teach suitability of combined medicine to treat obsessive compulsive disorders. One would reasonably expect effectively treating patient with obsessive compulsive disorder using combination medicine comprising positive allosteric modulator of α4β2 nicotinic acetylcholine receptors and one additional medicines that treat psychiatric disorders 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. 

Response to Rejection under 35 U.S.C. § 102(a)(2): Chau
Applicants argue that claims 1 and 10 have been amended. Chau teaches a method for lessening the symptoms of depression, anxiety, and post-traumatic stress disorder, as well as obsessive-compulsive disorder (OCD), comprising administering a therapeutically effective quantity of a cholinergic Ml receptor antagonist and a therapeutically effective quantity of one or more cholinomimetic agents. Therefore, to be anticipated by Chau, a claim would require the administration of at least two compounds, comprising a cholinergic Ml receptor antagonist and at least one cholinomimetic compound. Present claims 9-10 are the only claims wherein a combination of compounds is administered, however, only lithium and D-cycloserine of claim 10 are taught in Chau as additional psychotropic agents. Furthermore, the requirements for anticipation are satisfied only if both elements of the combination are recited by the reference, which is clearly not the case, as none of the muscarinic receptor antagonists taught by Chau are presently claimed. Thus, the method taught by Chau for lessening the symptoms of OCD is distinct from the presently claimed method for treating compulsive-like behavior or OCD. It follows that Chau fails to teach each and every element of the present claims, and thus does not anticipate the present claims.

	In response to this argument, it is argued that Chau clearly discloses lessening the symptoms of OCD, i.e. treatment of OCD, as applicants themselves admit. Chau discloses administering two compounds comprising: 1) a cholinergic Ml receptor antagonist that includes lithium and D-cycloserine that are currently claimed by claim 10, and 2) at least one cholinomimetic compound that is an acetylcholinesterase inhibitor that include ladostigil, ungeremine, ambenonium, and demecarium that are currently claimed by amended claim 1. The reference discloses treatment of anxiety that is claimed by present claim 8 as symptom of compulsive like behavior or OCD. Therefore, Chau disclosed administration of combination of one compound from claim 1 and one compound of claim 10 to treat anxiety which is symptom of compulsive like behavior or OCD. The reference discloses all the elements of the rejected claims and clearly and claims 1 and 10 are anticipated by the Chau. 

Response to Rejection under 35 U.S.C. § 103: Ieni, Chau, Dahl, and Pandya
The Prior Art Failed First Criterion of KSR Test: Suggestion or Motivation to Modify the Reference

Applicants argue that one skilled in the art would not have found motivation or suggestion in the prior art so as to arrive at the presently claimed compounds. Ieni, Chau, and Dahl teaches the administration of a different class of compounds for the treatment OCD. Dahl teaches a positive allosteric modulator of nicotinic acetylcholine receptors, while Chau and Ieni teach cholinergic Ml receptor antagonists and cholinesterase compounds, respectively. However, the positive allosteric modulators of nicotinic acetylcholine receptors taught by Dahl are triazole containing compounds, which are distinct from compounds recited in the present claims. Ieni teaches a method of treating OCD. Chau teaches a method for lessening the symptoms of depression, anxiety, and post-traumatic stress disorder, as well as OCD. Dahl teaches a method of treating cognitive disorders, including OCD. Pandya teaches desformylflustrabromine (dBFr) as a positive allosteric modulator of the a4p2 nicotinic acetylcholine receptor. Pandya does not teach dFBr is effective for the treatment of OCD. Thus, one of ordinary skill in the art would not have been motivated to modify the positive allosteric modulator of the a4β2 nicotinic acetylcholine receptor taught by Dahl to dFBr, as taught by Pandya because the a4β2 nicotinic acetylcholine receptor modulators taught by Dahl are triazole containing compounds, which are distinct from any of the compounds recited in present claim 1 (including dFBr), and Pandya does not teach that dFBr is effective for the treatment of obsessive-compulsive disorder (OCD). 

In response to this argument, as applicants themselves admit, Ieni, Chau and Dahl all desired to treat OCD or symptoms of OCD. The three cited references teach positive allosteric α4β2 nicotinic acetylcholine receptor modulator, and teach different , ambenonium, and demecarium. Ieni teaches tacrine, physostigmine, pyridostigmine, neostigmine, rivastigmine, galantamine, huperzine, edrophonium, donepezil that are disclosed by applicants as positive allosteric α4β2 nicotinic acetylcholine receptor modulator. Dahl teaches triazole which is a positive allosteric α4β2 nicotinic acetylcholine receptor modulator as taught by paragraph [0094] of the reference. Pandya developed genetically engineered mouse model for anxiety and obsessive compulsive disorders and suggests dFBr can be administered to such animals and could indicate potential therapeutic values for such neurological disorders (page 137; second paragraph). Therefore, it is obvious to combine any of Ieni, Chau and Dahl that all desired to treat symptoms of OCD using different species of positive allosteric α4β2 nicotinic acetylcholine receptor modulator with Pandya that also desired to treat OCD using dFBr that is another species of positive allosteric α4β2 nicotinic acetylcholine receptor modulator. It is a simple substitution of one compound with an art equivalent compound known for use for the same purpose. It is prima facie obvious to substitute one functional equivalent for another functionally equivalent compound. In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” USPQ2d at 1395. The Supreme Court stated that there are “[t]hree 
Court further stated that:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. USPQ2d at 1396.”

The Prior Art Failed Second Criterion of KSR Test: Reasonable Expectation of Success

Applicants argue that one of ordinary skill in the art would not have reasonably expected that the teachings of Ieni, Chau, Dahl, and Pandya, together or individually, would allow the presently claimed method because Dahl teaches administration of a positive allosteric modulator of nicotinic acetylcholine receptors, while Chau and Ieni teach cholinergic Ml receptor antagonists and cholinesterase compounds, respectively, for the treatment of obsessive-compulsive disorder (OCD).

In response to this argument, as addressed above, it is argued that one having ordinary skill in the art would have reasonably expected that the combined teachings of the cited references would have resulted in treating symptoms of OCD using one species of positive allosteric α4β2 nicotinic acetylcholine receptor modulator and using dFBr in particular as instantly claimed. 

Applicants argue that Chau relates to the muscarinic acetylcholine receptors and is thus not relevant or considered further herein. Applicant notes that none of Dahl, Ieni, or Pandya provides any experimental evidence whatsoever that any of the compounds taught in each of the respective references are effective for the treatment of OCD. While both Dahl and Pandya provide evidence that the disclosed compounds are a4β2 positive allosteric modulators, there is no actual evidence in any of the cited prior art that administration of a4B2 positive allosteric modulators effectively treats and/or ameliorates compulsive-like behavior or OCD, as is presently claimed. OCD is merely one of approximately one hundred diseases, disorders, or conditions taught in Dahl, ranging from such disparate conditions as diarrhea to phantom limb pain. Dahl demonstrates that at least two of the claimed triazole species are positive modulators of the a4β2 nicotinic acetylcholine receptor via in vitro fluorometric imaging plate reader experiments (page 9, Example 3). However, Dahl does not demonstrate that the a4β2 acetylcholine receptor modulators are effective for the treatment of OCD.

In response to this argument, it is argued that Chau clearly teaches the instantly claimed a4β2 positive allosteric modulators claimed ladostigil, ungeremine, ambenonium, and demecarium for treating symptoms of OCD. Dahl, Ieni, and Pandya all teach species of positive allosteric α4β2 nicotinic acetylcholine receptor modulator for treating OCD. Pandya teaches the elected species dFBr for treating OCD. Even if the reference teaches treatment of OCD among others and does not exemplify the treatment and does not show experimental data, treating OCD it is clearly taught. The use of patents as references is not limited to what the patentees describe as their own In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). The rationale to modify the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art and the reason to modify the reference may often suggest what the applicant has done.

Applicants argue that even if one of ordinary skill in the art had been motivated to modify Dahl in view of Pandya, there would remain no reasonable expectation of success in view of the teachings of the art at the time of the present invention. However, one of ordinary skill in the art would not have reasonably expected that administration of a positive allosteric modulator of the a4β2 nicotinic acetylcholine receptor would successfully treat or ameliorate compulsive disorders. In fact, one of ordinary skill in the art may well have expected the opposite wherein administration of a4β2 positive allosteric modulator would worsen the symptoms of OCD. Applicants relying on publication for Lippiello to support this position. The effect of nicotine on OCD symptoms is complicated, and there is no consensus among experts in the field. Thus, one of ordinary skill in the art would not have reasonably expected that administration of a positive allosteric modulator of the a4β2 nicotinic acetylcholine receptor would effectively treat OCD in the absence of evidence.

In response to this argument, it is argued that the disclosure of available prior art in the field of treating OCD may have different opinions, nevertheless, the cited MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness.

Applicants argue that there is no evidence found in the prior art of record to support an expectation of success in the treatment of OCD with a4β2 positive allosteric modulator. Contrary to the prior art, as discussed in the application as filed, the presently claimed method does demonstrate efficacy with regard to the treatment and/or amelioration of OCD. Compulsive-like BIG male mice treated with dFBr, a a4β2 positive allosteric nicotinic receptor modulator, demonstrated dose-dependent and statistically significant reductions in both compulsive-like nesting behavior (Examples 1-4, page 32 line 22 to page 34 line 24) and compulsive-like marble burying behavior (Example 5, page 34 line 26 to page 35 line 5). Thus, the present disclosure provides evidence that the claimed method is effective for the treatment and/or amelioration of compulsive-like behavior or OCD. The presently claimed method provides selectivity for modulating compulsive-like behavior over anxiety-like open field (OF) behavior (page 35, lines 7-15). Such unexpected properties could not have been reasonably envisioned in view of the prior art of record. The prior art of record would not have allowed one skilled in the art to arrive at the present invention with a reasonable expectation of success. 

In response to this argument, the examiner respectfully disagrees, and it is argued that the prior art currently cited in the standing rejections all concerned with treating OCD, and OCD like symptoms, and the cited references Chau, Ieni and Dahl teaches the use of a4β2 positive allosteric modulator for treating OCD and its symptoms. Pandya teaches the elected species a4β2 positive allosteric modulator that is dFBr for treating OCD. Therefore the claimed method is expected from the combined In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. Furthermore, the MPEP states, "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). Where a valid case of prima facie obviousness has been established, the burden is shifted to applicant to demonstrate that a claimed functional property is applicable to the claim in its broad scope: In re Greenfield, 197 USPQ 227, 229 (CCPA 1978). (Holding that despite the fact that the rejection was one of obviousness and not anticipation, the burden was nevertheless on applicant to provide factual verification of the alleged functional property). Thus, even assuming arguendo that applicant has shown that a specific combination of components might exhibit unexpected property, this has not been shown for the broad genus of all ranges of combination currently claimed. Here applicants demonstrate only dFBr.

Response to Rejection under 35 U.S.C. § 103: Dhal and Ieni
Applicants argue that the prior art fails to teach each and every element of the claims. Dahl teaches 

In response to this argument, it is noted that Dahl is not relied upon by itself, it is in combination with Pandya. The combination of the cited references teaches treating OCD by administering dFBr. Adding Ieni or Chau to this combination will suggest to further administering additional psychiatric medicine along with positive allosteric α4β2 nicotinic acetylcholine receptor modulator including lithium, olanzapine, haloperidol, lorazepam, gabapentin, fluoxetine, and paroxetine as required by claims 9 and 10. The combination of the cited references teaches the limitations of claims as addressed in this office action, and would achieve the present invention.

Finally, it is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./